DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 6,427,609) in view of Del Castillo Von Haucke (US 4,928,465).
Regarding claim 1, Grant (hereafter “D1”) discloses a protective shield (voting booth 20) comprising: a center panel (23) including at least one long edge (top edge 29); at least one short edge (side edge 35); and at least one first center panel attachment feature (hooks 41, 44), located adjacent to the at least one short edge (35); and at least one side panel (26) including at least one side panel attachment feature (slots 62, 68, 71, 65); wherein the at least one first or second center panel attachment feature is configured to engage the at least one side panel attachment feature to connect together the center panel and the at least one side panel (col. 3, lines 63-67), wherein the center panel, the at least one side panel, or both are adapted to stand upright on a surface or countertop (figure 5). 
D1 does not disclose hooks on the long edges. 
Del Castillo Von Haucke (hereafter “D2”) discloses privacy screens comprising panels (1) with connectors (slots 2 which also form hooks) on the long sides (figure 4) used to form a standing screen of center and side panels (figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add hooks spaced to align with side panel slots on the long sides of D1 as taught by D2 (including adjusting placement of existing slots as needed), for the purpose of optional configurations with a smaller opening as D1 already teaches the desire for differing configurations of opening/booth sizes.
Regarding claims 2-8, D1 as discussed per claim 1 discloses the differing configurations with hooks engaging slots.
Regarding claim 9, D1 as modified discloses wherein the protective shield comprises an aperture defined by the center panel and the at least one side panel (as at voting compartment 83 – figure 1). 
Regarding claim 10, if use of the term “intervals” requires greater than two hooks/slots it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to utilize at least three hooks/slots on panels as it would be within the level of ordinary skill to increase the size of components for a larger opening and thereby allowing use of more hooks/slots.
Regarding claim 11-12, D1 discloses wherein the at least one side panel attachment feature (68/71) is located adjacent to at least one edge of the at least one side panel (adjacent rear side edge of panel 26 – figure 1). 
Regarding claims 13-19, see the discussions of claims 1-12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631